Citation Nr: 1229910	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including anxiety and depression, to include as secondary to the service-connected inguinal hernia

2. Entitlement to service connection for a dental disorder with loss of teeth and bone.  

3.  Entitlement to service connection for a stomach disorder, claimed as stomach problems and ulcers.  

4.  Entitlement to service connection for a kidney disorder.  

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for a cervical spine disorder, claimed as neck injury, pain, and radiculopathy.  

9.  Entitlement to a compensable evaluation for inguinal hernia, bilateral, postoperative with scar, prior to February 21, 2007, and an increased evaluation in excess of 10 percent beginning from February 21, 2007.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1980 and from June 1981 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in January 2010.  He then testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of each hearing has been associated with the claims file.  

In the June 2008 rating decision on appeal, the RO separately developed and adjudicated issues of entitlement to service connection for anxiety and depression.  However, the Veteran's own assertions regarding his claim and the medical evidence development during the course of the appeal show that this claim should be broadly construed as a single claim of entitlement to service connection for a psychiatric disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized on the title page.  

In a January 2012 rating decision, the RO granted service connection for ilioinguinal neuralgia, claimed as left testicle condition, associated with the service-connected inguinal hernia, bilateral, postoperative with scar.  The RO assigned an initial 10 percent schedular disability rating effective from October 20, 2006.  The Board notes that this 10 percent rating represents the maximum assignable schedular disability rating for this disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8730 (2012).  Moreover, the Veteran did not file a second notice of disagreement (NOD) disagreeing with either the schedular rating or effective date assigned by the RO.  Thus, that issue is not presently in appellate status before the Board, to include as a component of the increased rating claim on appeal involving the service-connected inguinal hernia.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The issue of entitlement to a TDIU has been raised as a component of the increased rating initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of (1) entitlement to service connection for a psychiatric disorder, to include anxiety and depression, and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2012, which was prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of the issues of entitlement to service connection for a dental disorder, stomach disorder, kidney disorder, bilateral carpal tunnel syndrome, left shoulder disorder, bilateral hearing loss, and cervical spine disorder.  

2.  Prior to February 21, 2007, the Veteran's inguinal hernia, bilateral, postoperative with scar, is not shown to have been manifested by symptoms more nearly approximating postoperative recurrent inguinal hernia, readily reducible and well supported by truss or belt.  

3.  Beginning February 21, 2007, the Veteran's inguinal hernia, bilateral, postoperative, is not shown to have been manifested by symptoms more nearly approximating small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.

4.  The Veteran's inguinal hernia postoperative scar is shown to be productive of a disability picture that more nearly approximates a superficial scar painful on objective examination.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a dental disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a stomach disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a kidney disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

7.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a cervical spine disorder, claimed as neck injury, pain, and radiculopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

8.  The criteria for the assignment of an increased disability for the inguinal hernia, bilateral, postoperative with scar, are not met, both prior to and since February 21, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, including Diagnostic Code 7338 (2012).

9.  The criteria for assignment of a 10 percent evaluation, but not more, for inguinal hernia postoperative scar are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, including Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, who is the appellant, has withdrawn his appeal on the issues of entitlement to service connection for a dental disorder, stomach disorder, kidney disorder, bilateral carpal tunnel syndrome, left shoulder disorder, bilateral hearing loss, and cervical spine disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issue, and they are dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in January 2007  that provided information as to what evidence was required to substantiate a claim for an increased rating and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability effective date.  In light of the January 2007 letter, which was sent prior to the June 2007 rating decision on appeal, no further development is required with respect to the duty to notify.   

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding.  

The Board recognizes in this regard the Veteran's April 2012 Board hearing testimony indicating that he was awarded Social Security Administration (SSA) disability benefits in 2005.  He was unsure of the disability(ies) supporting SSA's award of disability benefits, but explained that he had simply claimed all of his medical conditions.  Hr'g Tr. 18-19.  

The Board finds that the Veteran's testimony does not reasonably indicate that the SSA records may contain potentially pertinent evidence shedding light on his inguinal hernia disability picture during the instant period of appellate review.  Rather, in light of his vague testimony, the Board finds that remanding this issue for the sole purpose of obtaining his SSA records would constitute no more than a fishing expedition to attempt to determine if the SSA records might contain some pertinent records.  

Also significant, the evidentiary record now before the Board thoroughly and comprehensively describes the disability picture throughout the period of appellate review.  For these reasons, remand for the SSA records would be an essentially redundant exercise and would result only in additional delay with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) (citing Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009)); see also Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the Veteran was afforded VA examinations, most recently in March 2011, to evaluate the disability picture of his service-connected inguinal hernia.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected inguinal hernia disability picture in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

The Court has held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet.App. 488, 492 (2010).  The transcript reflects that at the April 2012 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Analysis

The Veteran contends that a higher disability rating is warranted for his service-connected inguinal hernia, bilateral, postoperative with scar.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. § 4.1 (2011).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken in the instant appeal with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his October 2006 claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In the present case, the Veteran's service-connected inguinal hernia is assigned a schedular disability rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338, which provides that a noncompensable (zero percent) rating is assigned for a small, reducible, or without true hernia protrusion, or where not operated, but remediable.  A 10 percent rating is assigned for a postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned for a small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  The maximum schedular disability rating, 60 percent, is assigned for a large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

As directed by a Note to DC 7338, an additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  The Note specifies that this means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114.  

The joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In the present case, the Board finds in comparing the Veteran's symptoms to the pertinent schedular rating criteria, that the disability picture of his inguinal hernia does not warrant assignment of a higher disability rating, including prior to or since February 21, 2007.

As indicated, the Veteran is presently assigned a noncompensable disability rating prior to February 21, 2007.  Consistent with a noncompensable rating, the pertinent evidence prior to February 21, 2007, shows no evidence of recurrent inguinal hernia.  Most pertinent here, an April 2006 VA urology note reflects complaints of ongoing pain despite extensive treatment-dull, achy pain radiating to the groin, lasting for 15 minutes, and occurring with or without activity, which was attributed to (the separately service-connected) left orchalgia.  Physical examination showed no hernia.  Likewise, an ultrasound at VA in July 2006 demonstrated that no inguinal hernia was present. Subsequent clinical evaluations at VA in July 2006 and August 2006 also demonstrated no hernia appreciated on physical examination.  

Without evidence of a recurrent inguinal hernia, a compensable rating is not assignable prior to February 21, 2007.  To the extent the Veteran maintains that a hernia was present prior to February 21, 2007, his statements do not support assignment of a higher rating.  To the contrary, the consistent, objective medical evidence shows that no inguinal hernia was present prior to February 21, 2007.  In light of this conflict, the Veteran's own assertions to the contrary are noncredible evidence on this issue.   See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Moreover, the Veteran's own assertions are not competent evidence of recurrent inguinal hernia.  To the contrary, although a hernia may be observable to a layperson, the objective medical evidence here demonstrates that objective diagnostic testing was required.  Accordingly, whether the Veteran has a recurrent inguinal hernia is a complex medical issue not within the competence of a lay person.  His assertions, therefore, do not support assignment of a higher disability rating prior to February 21, 2007.  See Dalton, 21 Vet. App. at 36; See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Beginning on February 21, 2007, the Veteran's inguinal hernia is assigned a 10 percent rating.  The evidence during this period of appellate review confirms that he has a postoperative, recurrent inguinal hernia, but one that does not involve a disability picture more nearly approximating a hernia that is not well supported by truss or not readily reducible, which is necessary for assignment of the next higher rating.  

Specifically, the pertinent evidence during this period of appellate review includes the results of an August 2008 VA examination.  The VA examiner, after a thorough clinical evaluation, concluded that there was no evidence of recurrence of hernia.  

Several months after the August 2008 VA examination, the Veteran underwent a VA urology consultation in October 2008.  The assessment, after evaluation, was possible left inguinal hernia.  On follow-up three days later, a VA primary care provider noted that an ultrasound on October 8, 2008, showed no indication of hernia, but that there were multiple small lymph nodes within the left groin demonstrating preserved central fatty hila.  One month later, in November 2008, a second ultrasound at VA showed fat containing left inguinal hernia extending into the left scrotal sac.  

Shortly thereafter, in January 2009, a computed tomography (CT) scan at VA confirmed a fat-containing hernia.  An April 2009 VA surgery consultation classified the hernia as "small."  Subsequent clinical evaluations at VA, such as in August 2009, show that no inguinal hernia was appreciated.  A second CT scan at VA in September 2009 also showed a "very small" fat containing left inguinal hernia, stable since 2005.  

During VA surgery consultations in October 2009 and October 2010, the Veteran was advised of the possibility of repairing his "recurrent inguinal hernia." Up to present, he has declined this option, particularly after being advised that surgery would not likely resolve his complaints as the hernia was found unlikely to be the source of his diffuse pain.  

The Board reiterates that this evidence confirms a small, postoperative recurrent hernia, as demonstrated only by diagnostic testing.  However, this evidence does not show that it is not well supported by truss, or not readily reducible, which would support assignment of a higher rating.  

On this question, the Veteran underwent a VA examination in March 2011.  The March 2011 VA examiner, after accurately and comprehensively reviewing the Veteran's history, performed a physical examination, which showed no obvious recurrence of hernia.  The VA examiner determined that no truss or belt was indicated.  The VA examiner also found no ventral hernia.  Consistent with the outpatient examinations, the VA examiner concluded that there was radiological evidence of a small recurrence of the left inguinal hernia, which was not clinically detectable.  

Accordingly, the objective evidence of record confirms a small, postoperative recurrent hernia, but one that is shown to not require a truss or to be not readily reducible.  

More recently, the Veteran testified at hearing at the RO in January 2010.  He testified that he had been told by VA that he had two hernias, one on the left and one on the right.  Hr'g Tr. 2.  He clarified at his April 2012 Board hearing that he was told his "excruciating" pain was due to scar tissue, although he felt more was involved.  Hr'g Tr. 3-4.  

The Board has again carefully considered the Veteran's own testimony, but finds that it does not support assignment of a higher schedular disability rating beginning from February 21, 2007.  Again, the Note to DC 7338, 38 C.F.R. § 4.114 directs the assignment of an additional 10 percent for bilateral hernia involvement, provided the second hernia is compensable.  Here, the Veteran's RO hearing testimony directly conflicts with the objective evidence confirming only a small recurrent hernia on the left.  Thus, his testimony is not credible evidence of bilateral involvement.  See Caluza, 7 Vet. App. at 511.

Moreover, his testimony, which primarily describes pain, is not competent evidence supporting the appeal.  This question concerns a complex medical matter regarding which of the Veteran's symptoms are attributable to the inguinal hernia rather than a different disability.  This question may not be competently addressed by lay evidence due to its complex medical nature.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Also significant, the Veteran did not actually testify that the small left inguinal hernia was not well supported by truss or not readily reducible.  Consequently, his testimony does not describe symptoms of a higher disability rating.  

Moreover, there are no other relevant diagnostic codes that may support assignment of a higher rating.  See Schafrath, 1 Vet. App. at 593.  For instance, DC 7339, regarding postoperative ventral hernia, provides for assignment of a 20 percent disability rating if there is a small ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  38 C.F.R. § 4.114.  Here, as shown above, the Veteran has a small inguinal, but not a ventral hernia, and which is not indicated to need a supporting belt.  

In light of the foregoing, the Board finds that a compensable disability rating is not assignable prior to February 21, 2007, and that a disability rating higher than 10 percent is not assignable at any point thereafter.  38 C.F.R. § 4.114.  In other words, "staged ratings" are not warranted, except as currently assigned, because the schedular criteria for higher ratings were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Although a higher rating is not assignable for the Veteran's service-connected inguinal hernia, the Board observes that the service-connected disability includes postoperative scar.  

Ratings of scars are assigned under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Pertinent in this case, Diagnostic Code 7804 assigns a 10 percent rating for superficial scars painful on objective examination.  

(The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  Accordingly, these revisions do not apply to the present case.  See 38 C.F.R. § 4.118 (2011); 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the veteran's claim will be considered solely under the criteria effective as of the date of the claim.)

Here, the Veteran's scar is shown to be painful on objective examination.  Specifically, VA outpatient consultations in June 2006, November 2008, and August 2009, revealed tenderness.  Similarly, a VA examiner in May 2007, cited above, found some tenderness on two left incision scars.  

Although the outpatient consultations in November 2008 and August 2009 note tenderness at the site of the inguinal hernia, rather than tenderness of the scars themselves, the Board finds that by resolving all reasonable doubt in the Veteran's favor that the service-connected disability picture more nearly resembles the criteria for the assignment of a separate 10 percent disability rating for a painful, superficial scar as a residual of the prior inguinal hernia repairs.  

The Board observes that a 10 percent rating  represents a complete grant of the benefit sought on appeal as a rating higher than 10 percent is not assignable.  38 C.F.R. § 4.118, DC 7804.  

As a final matter, the Board findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Id.

In the present case, the Board finds that referral for extraschedular consideration is not appropriate.  The Veteran's own statements, including his complaints during treatment and his testimonial statements, reflect extensive abdominal symptoms, most prominently pain, which are not reflected in the diagnostic criteria of DC 7338, concerning inguinal hernia.  The March 2011 VA examiner, however, directly addressed this issue, and determined that the Veteran's pain is related to an unconfirmed diagnosis of mesenteric panniculitis and a somatoform disorder.  The March 2011 VA examiner's assessment is consistent with VA outpatient surgery consultations from April 2009 and October 2009 reflecting an assessment that the recurrent inguinal hernia was unlikely the source of the Veteran's diffuse pain.  Because this issue concerns a complex medical matter, the Veteran's own statements are not competent evidence attributing any such symptomatology to the service-connected inguinal hernia, particularly when the medical evidence clearly distinguishes the symptomatology. See Mittleider, 11 Vet. App. at 182.  

Otherwise, as explained in detail above, the applicable schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's inguinal hernia.  The evidence does not reflect an exceptional or unusual disability picture.  Accordingly, referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111, 115.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for dental disorder with loss of teeth and bone.

The appeal is dismissed as to the issue of entitlement to service connection for a stomach disorder, claimed as stomach problems and ulcers.

The appeal is dismissed as to the issue of entitlement to service connection for a kidney disorder.

The appeal is dismissed as to the issue of entitlement to service connection for bilateral carpal tunnel syndrome.

The appeal is dismissed as to the issue of entitlement to service connection for a left shoulder disorder.

The appeal is dismissed as to the issue of entitlement to service connection for bilateral hearing loss.

The appeal is dismissed as to the issue of entitlement to service connection for a cervical spine disorder, claimed as neck injury, pain, and radiculopathy.

A compensable rating prior to February 21, 2007, and a rating higher than 10 percent beginning February 21, 2007, for the inguinal hernia, bilateral, postoperative, is denied.

An initial 10 percent evaluation, but not higher, for a postoperative scar of service-connected inguinal hernia is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

After a careful review of the record, the Board finds that further development is necessary regarding the claim of entitlement to service connection for a psychiatric disorder, to include anxiety and depression, and entitlement to a TDIU.  

With regard to the claimed psychiatric disorder, the Veteran testified at his April 2012 Board hearing testimony that his claimed disability likely began during service.  Hr'g Tr. 11.  He also explained that his current symptoms are due to his groin pain and migraine headaches.  Hr'g Tr.  4-5, 9.  The Board observes that his testimony raises two alternative theories of entitlement involving direct and secondary service connection.  Both theories of entitlement must be considered.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  Because the Veteran's appeal was pending since January 2006 when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

The Board further observes that the Veteran previously underwent a VA examination in March 2011 to address the medical questions raised by these alternative theories of entitlement.  After accurately and comprehensively reviewing the pertinent medical history, the VA examiner diagnosed the Veteran with undifferentiated somatoform disorder; depression, NOS; and obsessive compulsive disorder; and schizoid personality disorder with paranoid features.  

With regard to the etiology of these diagnoses, the March 2011 VA examiner determined that, based on the onset of the Veteran's symptoms and the lack of a discussion in the service treatment records (STRs) as to what caused the reported symptom of anxiety at that time, it was less likely than not that the Veteran's current symptoms are directly related to his diagnosis of anxiety during service.  In fact, the VA examiner reasoned, a number of events between service and the present "might also contribute" to his current symptoms, such as work-related injuries, family problems, and frustration with bureaucracy.

The VA examiner also determined that it is possible that the Veteran's service-connected migraine headaches aggravated his mental health condition.  But, the VA examiner could not state that migraines caused or aggravated his mental health conditions beyond their normal course without resort to speculation.  The VA examiner reasoned that the Veteran complained of numerous life stressors and various different pain sites in addition to migraines.  Furthermore, according to the VA examiner, a treating physician had indicated that some of the Veteran's pain conditions have medical evidence to support them, but others did not, which is consistent with a diagnosis of undifferentiated somatoform disorder.  Further, the Veteran's obsessive compulsive disorder had not been noted until recently, suggesting later onset.  Similarly, according to the VA examiner, the somatoform disorder did not emerge until well after separation from service, which makes it less likely than not due to service.  

After careful consideration, the Board finds that the March 2011 VA examination is inadequate to decide the case.  First, the VA examiner, in addressing the direct theory of causation, found that post-service factors "might also contribute" to the current symptoms.  Such a speculative opinion is not adequate to decide this theory of causation, however, because the term "might" equally implies that the post-service factors "might not" have contributed to the current symptoms.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Similarly, in addressing the secondary theory of entitlement, the VA examiner did not take into account the Veteran's entire service-connected disability picture, which includes migraine headaches, but also ilioinguinal neuralgia claimed as left testicle condition, inguinal hernia, bilateral, postoperative; and painful postoperative inguinal hernia scar.  Without considering these disabilities, the VA examiner's opinion on this question is inadequate.  

For these reasons, the Board finds that a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claim for a TDIU, the Board likewise finds that a new VA examination is necessary.  Although the Veteran was previously provided VA examinations in March 2011, which each address the impact of his service-connected disabilities on his employability, these VA examinations do not address whether his entire service-connected disability picture causes him to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Thus, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As a final matter, the Board finds that remand is necessary to obtain the Veteran's ongoing VA treatment records and the Veteran's Social Security Administration (SSA) records, which are shown to be potentially pertinent to both remanded claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  He has also intermittently consulted with private (non-VA) treatment providers.  Therefore, he should be provided a further opportunity to identify any additional private treatment records pertinent to the remanded claims.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's VA treatment records since June 2010.  

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in paragraphs 1-4 above, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed psychiatric disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide an opinion addressing each of the following questions:

(a)  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current psychiatric disorder(s) had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  In making this determination, the VA examiner is asked to consider and address the service treatment records in 1979 referring to stress and anxiety.  

(b) Without regard to the answer to question (a), is it at least as likely as not that a current psychiatric disorder is proximately due to, the result of, or caused by a service-connected disability?

(c) Without regard to the answer to questions (a) and (b), is it at least as likely as not that a current psychiatric disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability(ies)?

It is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (b) causation and (c) aggravation.  

In making all determinations, the examiner is asked to carefully consider the assertions of the Veteran and his wife, including their Board hearing testimony from April 2012, regarding the onset and continuity of his symptoms (see the hearing transcript, pages 4-21).  The examiner should discuss whether the chronology/continuity of the Veteran's reported symptoms and history are consistent with the nature of the current diagnosis.  If the examiner determines that the lay assertions are mistaken, the examiner should identify the medical reasons why the lay opinions are invalid.  

It is thus essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  After completing the requested development in paragraphs -5 above, the RO should undertake any further development and adjudication warranted by the record, to include assignment of an initial disability rating for any disabilities subsequently found subject to compensation, if any.  

Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to ascertain whether the service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to opine as to whether the Veteran's service-connected disabilities alone (i.e., without regard to the Veteran's nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment, whether physical or sedentary, consistent with his educational background and occupational history.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

In doing so, the RO should expressly determine whether the claim for a TDIU should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


